Citation Nr: 0608481	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  96-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946, and from November 1950 to May 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from February 1996 and October 1996 
rating decisions by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In August 2000, the Board remanded the case to the RO to 
allow the veteran an opportunity to present testimony at a 
Board hearing.  In correspondence dated in November 2000 the 
veteran expressed a desire to appear before a hearing officer 
at the RO instead of a Board hearing; however, VA records 
show he failed to appear at a scheduled hearing in January 
2001.  The Board finds his request for a personal hearing has 
been withdrawn.

In March 2004, the Board remanded the case for additional 
development.  Subsequently, a November 2005 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  A March 1959 rating decision denied service connection 
for a back disability; the basis for the denial was that 
there was no medical evidence of a back injury in service or 
of a nexus between current lower back pathology and the 
veteran's service; following notice of that decision, the 
veteran did not file a timely appeal.

2.  The evidence received since the March 1959 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's residuals of right inguinal hernia repair 
include pain; it has not required the use of a truss or belt.


CONCLUSIONS OF LAW

1.  The March 1959 rating decision that denied service 
connection for a back disability is final.  38 U.S.C. § 4005 
(1958); Veterans Affairs Regulation 1008, effective January 
1, 1959 to May 28, 1959

2.  Evidence received since the March 1959 rating decision is 
not new and material, and the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a compensable rating for postoperative 
residuals of right inguinal hernia repair are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In March 2004, the RO sent the veteran a letter which 
informed him of what evidence was necessary in order for VA 
to grant his claims.  The letter informed him that the RO 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  VA 
also discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  

The appellant was also notified in the April 1996 and January 
1997 statements of the case (SOC) and the August 2003 and 
November 2005 supplemental statements of the case (SSOCs) of 
the evidence necessary to substantiate his claims, and of the 
applicable laws and regulations.  

The January 1997 SOC notified the veteran of the laws and 
regulations pertaining to his claim to reopen.  The Board 
notes that the November 2005 SSOC set forth the amended 
regulation pertaining to new and material evidence.  
Additionally, the March 2004 VCAA letter contained language 
reflecting a standard closer to the new amended regulation 
than to the version applicable to the veteran's attempt to 
reopen.  Notwithstanding, the veteran has been advised of the 
applicable regulation and of the evidence necessary to reopen 
his claim.  Moreover, as reflected in his representative's 
argument in the February 2006 Informal Hearing Presentation, 
the veteran had constructive knowledge of the applicable 
version of the regulation.  Thus, the Board finds that 
proceeding with the merits of this appeal would not result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard, supra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, it was not possible 
to provide notice prior to the February 1996 and October 1996 
rating decisions on appeal.  However, complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after complying notice was 
provided.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA and private medical 
treatment records since service.  He has not identified any 
additional records that may still be outstanding.  The 
veteran was provided with VA examinations in January 1996 and 
April 2004.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disability and an increased rating for residuals of a hernia, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the back disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the claim of service connection 
for a back disability is not found to be reopened by way of 
the submission of new and material evidence, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Back Disability-New and Material Evidence

A March 1959 rating decision denied the veteran's claim for 
service connection for a back disability.  Following notice, 
the veteran did not file a timely appeal, and the decision 
became final.  38 U.S.C. § 4005 (1958); Veterans Affairs 
Regulation 1008, effective January 1, 1959 to May 28, 1959. 

The basis for the previous denial was that there was no 
competent medical evidence of treatment for a low back 
disability during service or for several years thereafter.

Since the March 1959 rating decision is final, the veteran's 
current claim of service connection for a lower back disorder 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2005).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, in September 1996.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The March 1959 rating decision determined that there was no 
medical evidence of back treatment or injury during service, 
and the medical evidence indicated that the veteran strained 
his lower back in 1958.  Thus, in this case, to be new and 
material the evidence would need to demonstrate a lower back 
injury during service, and/or a nexus between a current back 
diagnosis and an injury during service.

The medical evidence received since March 1959, both VA and 
private, shows complaints and treatments related to low back 
pain, with diagnoses of discogenic disease, lumbar 
spondylosis, and osteoarthritis of the lumbar spine, but no 
indication that any current pathology had its onset in or was 
otherwise attributable to the veteran's period of service.  
The veteran has also submitted his own statements attesting 
to his having a back injury in service.  These statements are 
essentially cumulative of his statements made at the time of 
the March 1959 rating decision.

The evidence received since the March 1959 rating decision is 
cumulative of evidence of record considered in that decision.  
It fails to show medical evidence of a back injury or 
treatment during service or of a link between current lower 
back complaints/pathology and the veteran's period of 
service, it does not bear directly and substantially upon the 
specific matters under consideration, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Thus, the veteran's attempt 
to reopen his claim for service connection for a back 
disability must fail.

Hernia-Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran underwent hernioplasty for repair of right 
inguinal hernia during service in 1951.  Following service, 
in August 1958, the veteran underwent right inguinal 
herniorrhaphy.  Service connection was established for 
hernia, inguinal, right, recurrent, operated, in October 
1958, and assigned a noncompensable rating from August 1958.  
The noncompensable evaluation has been continued in 
subsequent rating actions.  The veteran's right inguinal 
hernia residuals are evaluated under DC 7338.  

A 10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
unoperated irremediable hernia, that is not well supported by 
truss or is not readily reducible.  A 60 percent evaluation 
is appropriate for a large postoperative recurrent hernia 
that is considered inoperable, that is not well supported 
under ordinary conditions, and that is not readily reducible.  
38 C.F.R. § 4.114, DC 7338. 

The veteran underwent VA examinations in January 1996 and 
April 2004.  The examinations and the veteran's outpatient 
treatment records have confirmed that there have been no 
recurrent inguinal hernias noted at any time; thus, he has 
not been required to use belts or trusses to contain 
recurring inguinal hernias.  VA examination in April 2004 
noted a painful scar associated with the right inguinal 
hernia residuals.  However, by rating decision in November 
2005, service connection was established for painful scar, 
status post right inguinal hernia repair, and assigned a 
separate rating, which is not on appeal here.

The Board finds that there is simply nothing in the record to 
suggest that the veteran's residuals of right inguinal hernia 
have manifested in such a way as to be compensable under the 
Schedule.  In fact, there has been no finding of true 
inguinal hernia protrusion; therefore, the noncompensable 
rating is appropriate.  The Board has considered also whether 
the record raises the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability.  There is no competent evidence that 
the disability at issue causes marked interference with 
employment, requires frequent hospitalizations, or otherwise 
produces impairment unrecognized by the Schedule.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


